The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 and 7-14 are pending in the Claim Set filed 12/29/2020.
Claim 1 has been amended by incorporating the subject matter of claims 4-6. 
Claims 3-6 are cancelled.
Applicant’s elected corneal disease: blindness and additive: cyclodextrin in the reply filed on 3/13/2020 is acknowledged. The elected species reads on claims 1-7 and 9-14. Applicants state in the reply filed 3/13/2020 and 12/29/2020 that the species election reads on claims 1-6 and 8-14; however, upon further review it is noted that the elected species: corneal blindness, in the reply filed 3/13/2020 reads on claims 1-7 and 9-14 and considered accordingly in the rejection as set forth below.
Claim 8 drawn to a corneal disease: correct refractive error, is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 
Herein, claims 1, 2, 7 and 9-14 are for examination.
The following office action contains NEW GROUNDS of Rejection.

Withdrawn Rejections
The rejection of claims 1, 2, 7 and 10-14 under 35 U.S.C. 103(a) as being unpatentable over Khirabadi et al (USP 6740484, cited in IDS filed 5/18/2018) [Khirabadi] in view of Mitchell et al (USP 6962814, cited in IDS filed 5/18/2018) [Mitchell], Christie et al (USP 9005281, cited in IDS filed 5/18/2018) [Christie] and Morrison et al (Cyclodextrin-mediated enhancement of riboflavin solubility and corneal permeability,  Molecular Pharmaceutics, p. 756, 2013, cited in IDS filed 5/18/2018) [Morrison] is withdrawn in favor of the New Grounds of rejection as set forth below.

NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at 
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 7 and 10-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Khirabadi et al (USP 6740484, cited in IDS filed 5/18/2018) [Khirabadi] in view of Guo et al (Modulation of
keratocyte phenotype by collagen fibril nanoarchitecture in membranes for corneal repair, Biomaterials, September 13, Vol. 34, p.9365, 2013) [Guo], Mitchell et al (USP 6962814, cited in IDS filed 5/18/2018) [Mitchell], Christie et al (USP 9005281, cited in IDS filed 5/18/2018) [Christie] and Morrison et al (Cyclodextrin-mediated enhancement of riboflavin solubility and corneal permeability,  Molecular Pharmaceutics, p. 756, 2013, cited in IDS filed 5/18/2018) [Morrison].
Regarding claims 1, 2, 7 and 10-14,
Khirabadi teaches a method for vitrification of a tissue comprising immersing the tissue in increasing concentrations of cryoprotectant solution at a temperature greater than -15°C to a cryoprotectant concentration sufficient for vitrification; 
	Accordingly, the teachings of Khirabadi make obvious a method of obtaining a tissue-derived scaffold, e.g., tissue derived from cornea.

However, Guo, Mitchell and Christine, as a whole, cure the deficiencies. 
Guo teaches a composition comprising collagen that has been vitrified. Guo teaches Type I collagen membranes with tailored fibril nanoarchitectures were fabricated through a vitrification processing, which mimicked, to a degree, the collagen maturation process of corneal stromal extracellular matrix in vivo. In particular, Guo teaches vitrification was performed at a controlled temperature of either 5oC or 39oC at a constant relative humidity of 40% for various time periods (Abstract; pages 9366, 9367; See entire document). Furthermore, Guo teaches that the collagen based composition for corneal repair is transparent, wherein the vitrification produces enhanced transparency (p.9369 Discussion, first paragraph; p.9367). 
Claim 1 recites in part: vitrifying the tissue-derived scaffold at a temperature between about 4°C and about 37°C and 
Thus, the vitrification process as taught by Guo, wherein the vitrification is performed at a controlled temperature of either 5oC or 39oC at a constant relative humidity of 40% would overlap with the claimed values of about 4°C and about 37°C and at a humidity of about 40%. Where the claimed ranges overlap with the disclosures of prior art, the claim is obvious. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) = See Board decision in 13899090 2018-05-16 on page 12. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05. From the teachings of Guo, it would have been obvious for one of ordinary skill in the art to vitrify the tissue-derived scaffold at a temperature between about 4°C and about 37°C and at a humidity of about 40% having a reasonable expectation of success of providing a transparent tissue-derived scaffold.

Christine teaches intraocular implants and methods of molding intraocular implants. The intraocular implants can improve the vision of a patient, i.e., correct a degree of blindness, by increasing the depth of focus of an eye of a patient. Christine teaches that the intraocular implant comprises an optical power for refractive correction. Furthermore, Christine teaches that the masks are transparent (Abstract; col.1, lns.55- 67; col.10, lns.52-67; col.4; lns.19-28; (col.21, lns.29-54; col.25; Fig, 23; See entire document).
Morrison teaches cyclodextrins improves the aqueous solubility and corneal permeability of riboflavin, wherein riboflavin is suitable for use as a drug topically administered to the eye to mediate UV-induced corneal cross-linking in the treatment of keratoconus (Abstract; See entire document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of verification of a tissue, e.g., cornea, scaffold as taught by Khirabadi in accordance with the teaching of Guo, Mitchell and Christine, as a whole, regarding vitrifying the tissue-derived scaffold at a temperature between about 4°C and about 37°C and at a humidity of about 40% and further decellurization, cross-linking, molding a cornea inlay to 
From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Khirabadi, Guo, Mitchell and Christine, as a whole.  
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khirabadi et al (USP 6740484) [Khirabadi] in view of Guo et al (Modulation of keratocyte phenotype by collagen fibril nanoarchitecture in membranes for corneal repair, Biomaterials, September 13, Vol. 34, p.9365, 2013) [Guo], Mitchell et al (USP 6962814) [Mitchell], Christie et al (USP 9005281) [Christine] and Morrison et al (Cyclodextrin-mediated enhancement of riboflavin solubility and corneal permeability,  Molecular Pharmaceutics, p. 756, 2013, cited in IDS filed 5.18/2018, Cite # 12) [Morrison] as applied to 1-6, 8 and 10-14 above and further in view of Steinberg et al (US20140112973) [Steinberg].
Regarding claim 9,
Steinberg teaches the molding comprising using a 3D printer comprising one biocompatible and biodegradable support layer formed from a molten polymer, with the suspension or solution of an incorporable material as defined above, and/or with a melt of the biodegradable meltable polymer, further comprising an incorporable material using a 3D-Plotter [(Abstract; [0058-0059]; See entire document). Thus, it would have been obvious for one of ordinary skill in the art to provide a mold comprising using a 3D printer in view of Steinberg to best achieve a desired goal before the effective filing date of the claimed invention, having a reasonable expectation of success in view of Khirabadi, Guo, Mitchell, Christine and Steinberg, as a whole.  
In light of the foregoing discussion, the claimed subject matter would have been obvious within the meaning of 35 USC 103 and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. 

Response to Arguments
Applicants argue that none of the cited references in the Non-final rejection filed 6/29/2020: Khirabadi et al (USP 6740484), Mitchell et al (USP 6962814), Christie et al (USP 9005281), Morrison et al (Cyclodextrin-mediated enhancement of riboflavin solubility and corneal permeability, Molecular Pharmaceutics, p. 756, 2013, cited in IDS filed 5.18/2018, Cite # 12) and/or Steinberg et al (US20140112973) teach vitrifying the tissue-derived scaffold at a temperature between about 4°C and about 37°C and at a humidity of about 40% as claimed in claim 1 in the Claim Set filed 12/29/2020.

Applicant’s arguments have been fully considered but they are not persuasive, because Guo et al (Modulation of keratocyte phenotype by collagen fibril nanoarchitecture in membranes for corneal repair, Biomaterials, September 13 2013 Vol. 34, p.9365, 2013), newly added reference in the above rejection, teaches vitrification was performed at a controlled temperature of either 5oC or 39oC at a constant relative humidity of 40%, as discussed above. Notably, Claim 1 recites in part: vitrifying the tissue-derived scaffold at a temperature between about 4°C and about 37°C and at a humidity of about 40%. Instant Specification on pages 3-4, state that the term ‘about’ is understood as within a range of normal tolerance in the art, for example within 2 standard deviations of the mean. About can be understood as within 10%, 9%, 8%, 7%, 6%, 5%, 4%, 3%, 2%, 1 %, 0.5, 0.1 %, 0.05%, or 0.01 % of the stated value. Thus, the vitrification process as taught by Guo, wherein the vitrification is performed at a controlled temperature of either oC or 39oC at a constant relative humidity of 40% would overlap with the claimed values of about 4°C and about 37°C and at a humidity of about 40%. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05. Accordingly, from the teachings of Guo, it would have been obvious for one of ordinary skill in the art to vitrify the tissue-derived scaffold at a temperature between about 4°C and about 37°C and at a humidity of about 40% having a reasonable expectation of success of providing a transparent tissue-derived scaffold.
Thus, all the claimed elements are known in the prior art and/or would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and one of ordinary skill in the art could have combined the elements as claimed by known methods as with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusions
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626